Citation Nr: 0216539	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  02-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

(This issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU) will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the Manchester, New Hampshire RO.

The Board is undertaking additional development with respect 
to the issue of entitlement to a TDIU, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When development is 
completed with respect to this claim, the Board will then 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response, the Board will prepare 
a separate decision addressing this issue.

FINDING OF FACT

The veteran's service-connected bronchial asthma is 
manifested by is manifested by subjective complaints of 
shortness of breath and wheezing, and current objective 
findings of daily use of multiple inhalers, FEV-1 in the 78-
82 percent predicted range and FEV-1/FVC in the 80-87 percent 
range; neither monthly exacerbations nor the need for 
systemic (oral or parenteral) corticosteroid use three times 
per year is demonstrated.


CONCLUSION OF LAW

The criteria for a rating greater than 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2 , 4.3, 4.7, 4.97, Diagnostic 
Code 6602 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  The Board will assume, for the purposes of this 
decision, that the liberalizing provisions of the VCAA are 
applicable to the present appeal.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).

The Board notes that in this case, the requirements of the 
new law have essentially been satisfied.  As evidenced by the 
July 2001 statement of the case and the July 2002 
supplemental statement of the case, the veteran has been 
given notice of the pertinent laws and regulations governing 
his claim for increased rating and the reasons for the denial 
of this claim.  Hence, he has been provided notice of the 
information and evidence necessary to substantiate the claim 
and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to notify the veteran whether he or the 
VA would be responsible for obtaining relevant evidence.  For 
example, in a letter to the veteran dated in January 2001, he 
was notified that to save time, he should obtain any private 
medical records.  However, the VA could obtain such records 
if he submitted the complete name and addresses of the 
examiners and included authorization for the VA to obtain the 
requested materials.  The veteran was also notified that the 
VA, on its own, had obtained relevant treatment records from 
the VA Medical Center in Manchester/Portsmouth.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).

It appears that all existing, pertinent evidence identified 
by the veteran as relative to his claim has been obtained and 
associated with the claims file.  The veteran provided 
releases for private treatment records and these have been 
obtained.  Moreover, the veteran has undergone VA 
examinations in connection with his claim, and there is no 
indication that there is additional, pertinent evidence 
outstanding that is necessary for a fair adjudication of the 
claim.  Under these circumstances, the Board finds that the 
claim is ready to be considered on the merits.

Factual Background

Historically, the veteran was originally granted service 
connection for bronchial asthma in December 2000.  This award 
was based, in part, on a November 2000 VA examination report 
that noted a diagnosis of bronchial asthma secondary to the 
veteran's service-connected sinusitis.  The examination 
report notes that the veteran used Albuterol (an oral 
bronchodilator), two puffs, three times a day.  The veteran 
complained of shortness of breath at rest at times and 
certainly on exertion.  Pulmonary function tests showed 
forced expiratory volume in one second (FEV-1) of 78% of 
predicted value and the ratio of FEV-1 to forced vital 
capacity (FEV-1/FVC) of 80%.  Based on these findings, a 30 
percent rating was assigned under Diagnostic Code 6602.  

In 2001, the veteran submitted a claim for an increased 
rating for his service-connected bronchial asthma, stating 
that his disability had worsened.

A March 2001 VA outpatient treatment report notes that the 
veteran was using Triamcinolone and Albuterol inhalers for 
his asthma.  The veteran indicated that he was able to walk 
for 20 minutes on a treadmill at the lowest speed.  Upon 
examination, the lungs were clear to auscultation and breath 
sounds were decreased. 

An April 2001 VA examination report notes that the veteran 
had been retired from his job as a plumber for 20 years.  He 
was taking the following medication for his asthma: Azmacort, 
a corticosteroid taken by inhalation rather than tablet or 
injection, and Albuterol, a bronchodilator.  He had never 
used oxygen.  The veteran reported that he was under the care 
of a VA physician every three months, and saw his private 
physician once a month for bronchial asthma.  He complained 
of a productive cough and dyspnea after walking two blocks or 
climbing a flight of stairs.  He woke up every night with 
considerable bronchospasm and wheezing.  His baseline 
function between attacks was good.  Incapacitation occurred 
once or twice a year, when he had to be seen in the emergency 
room.  Examination of the chest revealed no evidence of 
restrictive disease.  Auscultation revealed the lungs to be 
clear.  There were no wheezes or rhonchi heard.  Pulmonary 
function tests showed FEV-1 of 82% of predicted value and 
FEV-1/FVC of 86%.  The diagnosis was bronchial asthma, 
symptomatic.

The veteran was seen at the VA outpatient clinic in May 2001 
with complaints of wheezing.  He indicated that he was using 
Albuterol and Triamcinolone inhalers.  Upon examination, the 
lungs were clear to auscultation; excursion was symmetric.  
Pulmonary function tests revealed moderately reduced FEV-1 
and mildly reduced FEV-1/FVC.  

An August 2001 discharge summary from Portsmouth Regional 
Hospital notes that the veteran was admitted for resection of 
an abdominal aortic aneurysm.  The veteran's history of 
chronic obstructive pulmonary disease with asthma was noted 
to be a major medical risk.  His asthma medication included 
Atrovent, Serevent, Flovent and Albuterol inhalers.

Treatment records from Mary Ann Gagnon, A.R.N.P., dated from 
January to February 2002 note that the veteran was seen for 
various complaints, including cold symptoms.  The veteran's 
history of asthma was noted.  The veteran's asthma medication 
included Atrovent, Serevent, Albuterol and Flovent inhalers.

A March 2002 VA examination report notes the veteran's 
complaints of some shortness of breath on exertion and 
occasional wheezing.  He indicated that he woke up at night 
with shortness of breath and wheezing; these symptoms were 
resolved with an Albuterol metered-dose inhaler.  He was seen 
once in an emergency room for his breathing and has had 
pneumonia on two occasions.  The veteran reported that he had 
never been hospitalized for his breathing problems.  He 
complained that he was only able to climb one flight of 
stairs.  The examiner noted that the veteran's medications 
included Albuterol, Salmeterol, Fluticasone and Ipratropium 
metered-dose inhalers.  Upon examination, the chest was 
clear.  Pulmonary function tests revealed FEV-1 of 79% and 
FEV-1/FVC of 87%.  Impression was mild to moderate chronic 
obstructive pulmonary disease.  The examiner stated that the 
veteran claimed that he was more symptomatic than he was two 
or three years ago; however:

this is not confirmed either by his lung 
function nor by reports in the medical 
record.  Based on the findings from the 
medical record and his pulmonary function 
studies, one would have to conclude that 
his lung disease is stable, although he 
is more symptomatic.

Analysis

The veteran contends that his service-connected bronchial 
asthma is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations that are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected bronchial asthma is rated 
under Diagnostic Code 6602.  Under this Code, a 30 percent 
rating is warranted if the forced expiratory volume at one 
second (FEV-1) is from 56 to 70 percent of the predicted 
value, or if the ratio of FEV-1 to forced vital capacity 
(FVC) is from 56 to 70 percent, or if the veteran needs daily 
inhalation or oral bronchodilator therapy, or if he needs 
inhalational anti-inflammatory medication.  A 60 percent 
rating is warranted if the FEV-1 is from 40 to 55 percent 
predicted, or if the ratio FEV-1/FVC is from 40 to 55 
percent, or if the veteran needs at least monthly visits to a 
physician for care of exacerbations, or if he needs 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  The maximum rating of 
100 percent is warranted if the FEV-1 is less than 40 percent 
predicted, or if the FEV-1/FVC ratio is less than 40 percent, 
or if the veteran has more than one asthma attack per week 
with episodes of respiratory failure, or if he needs the 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2002).

After reviewing the entire record, the Board concludes that 
an increased rating for the veteran's bronchial asthma is not 
warranted.  In order to be assigned an evaluation greater 
than 30 percent, there must be a showing of FEV-1 from 40 to 
55 percent predicted, FEV-1/FVC from 40 to 55 percent, at 
least monthly visits to a physician for care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
The evidence of record notes findings of FEV-1 in the 78-82 
percent predicted range and FEV-1/FVC in the 80-87 percent 
range.  The veteran has not shown that he needs monthly 
visits to a physician for required care of exacerbations of 
his asthma.  The veteran visits his private physicians on a 
fairly regular basis, but those visits have been for follow-
up or other disabilities and not for acute exacerbations of 
asthma.  Furthermore, the veteran does not have intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  The Board recognizes that the 
veteran has been prescribed multiple medications for 
treatment of asthma and the record notes that the veteran was 
taking Azmacort on one occasion (in April 2001); however, 
this corticosteroid was taken by inhalation, not by tablet or 
injection.

Accordingly, the Board finds that the 30 percent evaluation 
currently assigned to the veteran's service-connected 
bronchial asthma adequately reflects the severity of his 
disability.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating.  See 38 U.S.C.A § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating greater than 30 percent for bronchial 
asthma is denied.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

